                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

DARREN J. BELL,                           )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )     CASE NO. 2:16-CV-440-WKW
                                          )               [WO]
UNITED STATES OF AMERICA,                 )
                                          )
              Respondent.                 )

                                      ORDER

      Petitioner Darren J. Bell, a federal inmate, has moved to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. Petitioner was convicted of bank

robbery in violation of 18 U.S.C. § 2113(a) (Count 1) and brandishing a firearm

during a “crime of violence” in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (Count 2).

The bank robbery conviction served as the predicate crime of violence for

Petitioner’s § 924(c) conviction. Petitioner argues that, considering Johnson v.

United States, 135 S. Ct. 2551 (2015), his bank robbery conviction cannot serve as

the predicate offense for his § 924(c) conviction because § 924(c)(3)’s residual

clause is unconstitutionally vague. Thus, he says, his sentence is invalid.

      The Magistrate Judge recommended that Petitioner’s § 2255 motion be denied

and this case dismissed with prejudice. (Doc. # 16.) Petitioner objected to that
Recommendation.1 (Docs. # 23, 27.) After an independent and de novo review of

the record, the Recommendation, and the objections, the court will sustain the

objections in part, overrule them in part, and adopt the Recommendation as modified

herein.

       Petitioner first objects to the Recommendation’s characterization of his

predicate conviction as one for “armed” bank robbery. That objection has merit.

Petitioner was convicted for bank robbery under § 2113(a), which does not

necessarily involve the use of a dangerous weapon. Section 2113(d) enhances the

penalty if an offender uses a dangerous weapon in committing a bank robbery under

§ 2113(a). The Recommendation cites In re Hines, 824 F.3d 1334 (11th Cir. 2016),

in concluding that Petitioner’s bank robbery conviction is a “crime of violence”

under § 924(c)(3)’s use-of-force clause. Hines is not definitive because it dealt with

a conviction under both §§ 2113(a) and (d).

       Petitioner’s objection does not change the result, though.                           The

Recommendation did not solely rely on Hines to reach its conclusion. It correctly

stated that In re Sams, 830 F.3d 1234 (11th Cir. 2016), which cites Hines in support


       1
         The Magistrate Judge gave Petitioner an opportunity to supplement his objections after
the Supreme Court’s decision in Stokeling v. United States, 139 S. Ct. 544 (2019) (Doc. # 24),
which Petitioner did on March 22, 2019 (Doc. # 27). Stokeling held that Florida’s armed robbery
statute — which requires the offender to use enough force to overcome the victim’s resistance —
was a “violent felony” under the ACCA’s use-of-force clause, 18 U.S.C. § 924(e)(2)(B)(i). Section
2113(a), at minimum, requires intimidation or extortion. The court need not determine whether
Stokeling forecloses Petitioner’s argument, however, because another binding case clearly answers
the question presented by his petition.

                                               2
of its holding, also forecloses Petitioner’s position. In Sams, the court squarely held

that “a bank robbery conviction under § 2113(a) by force and violence or by

intimidation qualifies as a crime of violence under the § 924(c)(3)(A) use-of-force

clause.” Id. at 1239. Though Sams was decided in the context of an application for

leave to file a second or successive § 2255 motion, it is nonetheless binding. See

United States v. St. Hubert, 909 F.3d 335, 345 (11th Cir. 2018) (“[T]his Court has

already held that ‘our prior-panel-precedent rule applies with equal force as to prior

panel decisions published in the context of applications to file second or successive

petitions.’” (quoting In re Lambrix, 776 F.3d 789, 794 (11th Cir. 2015))).2 Because

his conviction under § 2113(a) is a crime of violence under § 924(c)(3)’s use-of-

force clause, Petitioner is not entitled to relief under a theory that

§ 924(c)(3)’s residual clause is unconstitutionally vague.

       Petitioner takes exception to the Eleventh Circuit’s rulings that:                    (1) a

§ 2113(a) conviction is a crime of violence under § 924(c)(3)’s use-of-force clause;

and (2) published orders addressing leave to file a second § 2255 motion constitute

binding precedent for courts addressing the merits of those motions. This court, of

course, may not entertain those arguments. There is only one Eleventh Circuit, and

this is not it. Cf. West Ala. Women’s Ctr. v. Williamson, 900 F.3d 1310, 1330 (11th


       2
         In over forty pages of dueling opinions, the Eleventh Circuit recently reaffirmed this rule
in an order deciding not to rehear St. Hubert en banc. See United States v. St. Hubert, 918 F.3d
1174, 1181–90 (Mem.) (11th Cir. 2019) (Tjoflat, J., concurring in the denial of rehearing en banc).

                                                 3
Cir. 2018) (“In our judicial system, there is only one Supreme Court, and we are not

it.”).

         Accordingly, it is ORDERED:

         (1)   The Magistrate Judge’s Recommendation (Doc. # 16) is ADOPTED as

modified herein.

         (2)   Petitioner’s objections (Docs. # 23, 27) are SUSTAINED in part and

OVERRULED in part.

         (3)   Petitioner’s § 2255 motion (Doc. # 2) is DENIED.

         (4)   This case is DISMISSED with prejudice.

         A separate final judgment will be entered.

         DONE this 30th day of April, 2019.

                                               /s/ W. Keith Watkins
                                         UNITED STATES DISTRICT JUDGE




                                           4
